Citation Nr: 9928228	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-33 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left shoulder dislocation with degenerative joint disease 
from 20 percent, for the period preceding August 9, 1997.  

2.  Entitlement to an increased rating for residuals of a 
left shoulder dislocation with degenerative joint disease 
from 30 percent, for the period beginning August 9, 1997.
 



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
April 1975.

This claim arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to an increased 
rating for residuals of a left shoulder disability with 
degenerative joint disease, then evaluated as 20 percent 
disabling.

The veteran's claim was before the Board in May 1997, at 
which time it was remanded.  

Thereafter, in July 1998, the RO granted the veteran an 
increased rating to 30 percent for residuals of left shoulder 
dislocation with degenerative joint disease, effective August 
9, 1997.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  For the period preceding August 9, 1997, the veteran does 
not have limitation of motion of the left arm to 25 degrees 
from the side or its equivalent when limitation of function 
due to pain is considered.  



3.  For the period preceding August 9, 1997, the veteran does 
not have ankylosis of scapulohumeral articulation that is 
intermediate between favorable and unfavorable or its 
equivalent, even when painful motion is considered.  

4.  For the period preceding August 9, 1997, and the period 
beginning August 9, 1997, the veteran does not have fibrous 
union of the humerus.  

5.  For the period preceding August 9, 1997, and the period 
beginning August 9, 1997, the veteran does not have chronic 
residuals in the left shoulder consisting of severe, painful 
motion; he also does not have chronic residuals in the left 
shoulder consisting of severe weakness in the left shoulder 
for those periods.  

6.  For the period beginning August 9, 1997, the veteran does 
not have unfavorable ankylosis of the left scapulohumeral 
articulation or its equivalent, even when painful motion is 
considered.

7.  It was not factually ascertainable that the veteran's 
service-connected residuals of a left shoulder dislocation 
with degenerative joint disease had increased in severity to 
30 percent disabling until August 9, 1997. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
left shoulder dislocation with degenerative joint disease 
from 20 percent for the period preceding August 9, 1997, are 
not met. 38 U.S.C.A. § § 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321 (b) (1), 4.40, 4.45, 4.59, 4.71, Plate I, 4.71(a), 
Diagnostic Codes 5003, 5051, 5200, 5201, 5202 (1998).



2.  The criteria for an increased rating for residuals of a 
left shoulder dislocation with degenerative joint disease 
from 30 percent for the period beginning August 9, 1997, are 
not met. 38 U.S.C.A. § § 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321 (b) (1), 4.40, 4.45, 4.59, 4.71, Plate I, 4.71(a), 
Diagnostic Codes 5003, 5051, 5200, 5202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran had recurrent 
posterior dislocations of his left shoulder and that he 
underwent a staple capsulorrhaphy of his posterior left 
shoulder.  Separation examination showed surgical scars on 
the left anterior and posterior suprascapular region.  

By a rating decision dated March 1994, the veteran was 
granted entitlement to service connection and assigned a 20 
percent evaluation for residuals of a left shoulder 
dislocation with degenerative joint disease.  

The veteran submitted surgical records from St. Peter's 
Medical Center dated April 1994 showing that he underwent a 
hemiarthroplasty replacement, left shoulder, with removal of 
surgical staple.  Preoperative diagnosis was chronic post-
traumatic severe degenerative osteoarthritis, left shoulder, 
status post multiple posterior shoulder dislocations with 
posterior surgical stabilization.  Postoperative diagnosis 
was the same.  

In March 1995, the veteran submitted a letter indicating that 
he was requesting an increase for his service connected 
disability due to surgery in April 1994 and also requesting 
Chapter 29 and 30 benefits.  

By letter date March 1995, Dr. M. P. C. stated that he had 
performed a left shoulder hemi-arthroplasty replacement on 
the veteran on April 6, 1994.  

The veteran underwent a VA examination in July 1995.  
Examination showed a well healed 29 centimeter surgical scar 
over the anterior aspect of his left shoulder.  The veteran 
had evidence of muscle atrophy in his deltoid and upper 
biceps on the left.  Abduction actively was approximately 30 
degrees, anterior flexion was 70 degrees, internal rotation 
was limited to approximately half the normal range, and 
external rotation actively was 2/3 the normal range.  
Passively, the ranges were improved to approximately 110 
degrees of abduction, 135 degrees of anterior flexion, 2/3 
the range of internal rotation, and 3/4 the range of external 
rotation.  There was a well healed surgical scar in the 
posterior aspect of the shoulder in the region of the left 
scapula from prior surgery.  Strength of the left arm was 
otherwise 5/5 more distally.  X-ray of the left shoulder 
should hemiarthroplasty which appeared to be stable.  
Diagnosis was left shoulder hemiarthroplasty, status post 
significant degenerative joint disease of the left 
glenohumeral joint from multiple episodes of subluxation.  
The examiner opined that these episodes of subluxation were 
derived from the veteran's initial shoulder dislocation while 
the veteran was in the military.  The examiner further opined 
that the veteran was functionally impaired to a significant 
degree given the significant reduction in active range of 
motion about the left shoulder.  

By rating decision dated July 1995, the veteran was granted 
entitlement to a temporary total evaluation from April 6, 
1994, through May 31, 1995, with his disability being rated 
as 20 percent disabling under Diagnostic Code 5051 for 
replacement of left (minor) shoulder after that.

In the veteran's Substantive Appeal dated October 1995, he 
indicated that the surgery he underwent in April 1994 
consisted of an amputation of the upper part of the arm with 
a replacement using a stainless steel ball and shaft and that 
it was only a matter of time until the shoulder lining wore 
out and needed to be replaced.  He indicated that there was 
reduced pain, but that he could not depend on the shoulder 
and that it gave out.  

The veteran underwent a VA examination in August 1997.  The 
examiner stated that he reviewed the veteran's C-file.  The 
veteran reported that he continued to have some level of 
discomfort.  He stated that he noted the new onset of some 
crepitus about the left shoulder.  He stated that he had to 
change the motion about his left upper extremity and may be 
developing a course of carpal tunnel syndrome.  The veteran 
described significant difficulty with any overhead lifting or 
repetitive motion at home.  He stated that he had to hire 
someone to replace an air conditioning unit as he was unable 
to do this himself.  He indicated that he tried to avoid 
taking pain medication, but at times had to take pain 
relieving medication.  

Examination showed a well healed 29 cm. surgical scar over 
the anterior aspect of his left shoulder, with evidence of 
significant muscle atrophy about the deltoid and upper biceps 
region on the left, as well as the scapula girdle region, 
more posteriorly.  Active abduction of the left arm was 45 
degrees; anterior flexion was to 70 degrees; internal 
rotation was approximately 45; and external rotation was 60 
degrees.  The examiner stated that passively he could improve 
ranges of motion to 90 degrees of abduction, 110 degrees of 
flexion, 50 degrees of internal rotation, and approximately 
65 degrees of external rotation.  The examiner stated that 
there was some discomfort to palpation over the shoulder 
region..  Some crepitus was noted with passively ranging his 
shoulder.  The examiner commented that his trend was somewhat 
pain limited about the shoulder girdle region and it appeared 
to be 4+/5.  The examiner commented that more distally, 
strength was 5/5.  

It was noted that the veteran failed to report for an x-ray 
of the left shoulder.  The examiner provided a diagnosis of 
left shoulder hemi-arthroplasty due to significant and 
worsening degenerative joint disease about the left 
glenohumeral joint, as a direct result of his military injury 
and subsequent multiple shoulder subluxations.  The examiner 
commented that since the July 1995 examination, there was 
evidence of progression of his underlying disease.  The 
examiner also commented that despite his shoulder 
arthroplasty, ranges of motion were slightly worse compared 
to the previous visit.  The examiner commented that pain 
could significantly limit the veteran's functional ability 
during flare ups when the left shoulder was used repeatedly 
over a period of time.  The examiner also commented that the 
veteran's left shoulder already exhibited weakened movement, 
and that with repetitive use, excess fatigability and 
coordination would be the expected norm in this situation.  

A copy of a private treatment record from the Health Plan of 
New Jersey was submitted from August 1997.  Examination of 
the left shoulder showed that forward flexion was around 40 
degrees.  External rotation was around 15 degrees.  The 
examiner noted that the scar was OK.

In an opinion dated July 1998, a VA examiner commented on the 
August 1997 VA examination and stated that it was rendered 
that "it should read 45 degrees."


Analysis

Relevant laws and regulations

The veteran's claims for increased compensation are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

Under Diagnostic Code 5003 for degenerative arthritis, the 
veteran's disability is to be rated according to limitation 
of motion of the shoulder.  If limitation of motion exists 
which is noncompensable, then a 10 percent rating is to be 
assigned.  If there is no limitation of motion, the veteran 
can still be assigned a 10 percent rating if there is x-ray 
evidence of involvement of 2 more major joints or 2 or more 
minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  

It should be noted initially that the veteran's left shoulder 
is his minor shoulder.  Accordingly, the relevant regulations 
will be listed accordingly.  

When the veteran undergoes a prosthetic replacement of the 
shoulder joint, a 100 percent rating is assigned for 1 year 
following implantation of the prosthesis.  For a minor 
shoulder with chronic residuals consisting of severe, painful 
motion or weakness in the affected extremity, then a 50 
percent rating is assigned.  For a minor shoulder, the 
minimum rating following shoulder replacement is 20 percent.  
The veteran's disability should be rated by analogy to 
diagnostic codes 5200 and 5203 when there is an intermediate 
degree of residual weakness, pain or limitation of motion.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5051 (1998).  

When there is unfavorable ankylosis of scapulohumeral 
articulation and abduction is limited to 25 degrees from the 
side, then a 40 percent rating is assigned for the minor 
shoulder.  When ankylosis of scapulohumeral articulation is 
intermediate between favorable and unfavorable, then a 30 
percent rating is assigned for the minor shoulder.  When 
ankylosis of scapulohumeral articulation is favorable and 
abduction is to 60 degrees and the veteran can reach his 
mouth and head, then a 20 percent rating is assigned for 
minor shoulder.  38 C.F.R. § 4.71 (a), Diagnostic Code 5200 
(1998).

When limitation of motion of the arm is to 25 degrees from 
the side, then a 30 percent rating is assigned for the minor 
arm.  When limitation of motion of the arm is between the 
side and shoulder level, then a 20 percent rating is assigned 
for the minor arm.  When limitation of motion of the arm is 
at the shoulder level, then a 20 percent rating is assigned 
for the minor arm.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5201 (1998).  

The standard ranges of motion of the shoulder are 180 degrees 
for forward elevation (flexion) and abduction are 180 
degrees.  The standard range of motion for internal and 
external rotation is 90 degrees.   38 C.F.R. § 4.71, Plate I 
(1998).

For other impairments of the humerus, when there is a loss of 
head of the humerus (flail shoulder), then a 70 percent 
rating is assigned for the minor shoulder.  When there is 
nonunion of the humerus (false flail joint), then a 50 
percent rating is assigned for the minor shoulder.  When 
there is a fibrous union of the humerus, then a 40 percent 
rating is assigned for the minor shoulder.  When there is 
recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements or with infrequent episodes, and guarding of 
movement only at shoulder level, then a 20 percent rating is 
assigned for the minor shoulder.  When there is malunion of 
the humerus with either a marked or moderate deformity, then 
a 20 percent rating is assigned for the minor shoulder.  
38 C.F.R. § 4.71 (a), Diagnostic Cod 5202 (1998).  

When there is dislocation of the clavicle or scapula, then a 
20 percent rating is assigned for the minor shoulder.  When 
there is nonunion of the clavicle or scapula with loose 
movement, then a 20 percent rating is assigned for the minor 
shoulder.  When there is nonunion of the clavicle or scapula 
without loose movement, then a 10 percent rating is assigned 
for the minor shoulder.  When there is malunion of the 
clavicle or scapula, then a 10 percent rating is assigned for 
the minor shoulder.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5203 (1998).  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups. 

A 10 percent rating can be assigned for superficial scars 
that are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.71 (a), Diagnostic Code 7803 (1998).  

A 10 percent rating can be assigned for superficial scars 
that are tender and painful on objective demonstration.  
38 C.F.R. § 4.71 (a), Diagnostic Code 7805 (1998).


Entitlement to an increased rating for residuals of a left 
shoulder dislocation with degenerative joint disease from 20 
percent, for the period preceding 
August 9, 1997.

The veteran's claim for an increased rating is well grounded, 
meaning plausible.  The evidence has been properly developed 
and there is no further VA duty to assist the veteran with 
his claim. 38 U.S.C.A. § 5107(a) (West 1991).

The veteran's residuals of a left shoulder dislocation with 
degenerative joint disease is rated 20 percent disabling 
under Diagnostic Code 5051 for the period preceding August 9, 
1997.  However, it may be rated under the Code that is to his 
best advantage.  

As will be described below, the evidence shows that the 
veteran is not entitled to an increase for his 20 percent 
rating for his left shoulder disability for the period 
preceding August 9, 1997. 

As the veteran underwent a shoulder replacement in April 
1994, his disability was rated under Diagnostic Code 5051.  
His temporary total rating for the shoulder replacement 
surgery ended June 1, 1995.  The evidence for the period 
preceding August 9, 1997, does not show that the veteran had 
chronic residuals consisting of severe painful motion or 
weakness in the left shoulder which would warrant a 50 
percent rating.  At the veteran's VA examination in July 
1995, the examiner did not comment on whether the veteran had 
painful motion or weakness in the left shoulder.  In the 
veteran's October 1995 Substantive Appeal, he indicated that 
his shoulder gave out on him but that there was actually 
reduced pain.  As such findings do not rise to the level of 
severe painful motion or severe weakness in the left 
shoulder, the veteran is not entitled to a 50 percent rating 
under Diagnostic Code 5051 for the period preceding August 9, 
1997.  

As the July 1995 VA examination noted some limitation of 
motion, the evidence for the period preceding August 9, 1997 
shows that there was an intermediate degree of limitation of 
motion.  Accordingly, pursuant to Diagnostic Code 5051, the 
veteran's disability should be rated by analogy to Diagnostic 
Codes 5200 and 5203.

The veteran is not entitled to an increased rating under 
Diagnostic Code 5203 as the highest rating under such code is 
20 percent.  

Under Diagnostic Code 5200, for the veteran to receive an 
increased rating to 30 percent, the evidence for the period 
preceding August 9, 1997, must show that there is 
intermediate ankylosis of scapulohumeral articulation between 
favorable and unfavorable.  However, the evidence does not 
show that there is ankylosis of scapulohumeral articulation, 
either favorable or unfavorable.  Accordingly, even when the 
factors in 38 C.F.R. § § 4.40 and 4.45 are considered, the 
veteran does not have intermediate ankylosis of 
scapulohumeral articulation between favorable and unfavorable 
or its equivalent, and is not entitled to an increased rating 
to 30 percent.  

For the veteran to be entitled to an increased rating to 30 
percent for the period preceding August 9, 1997, under 
Diagnostic Code 5201, the evidence must show that there is 
limitation of motion of the arm 25 degrees to the side.  At 
the veteran's July 1995 VA examination, range of motion 
testing showed that abduction actively was approximately 30 
degrees, and anterior flexion was 70 degrees.  Passively, the 
ranges were improved to approximately 110 degrees of 
abduction, and 135 degrees of anterior flexion.  The examiner 
commented that the veteran was functionally impaired to a 
significant degree given the significant reduction in active 
range of motion about the left shoulder.  

The veteran's range of motion demonstrated by active 
abduction testing to 30 degrees was close to the schedular 
criteria required for a 30 percent evaluation showing 
limitation of motion of the arm to 25 degrees from the side.  
However, as noted, testing showed that passively the 
veteran's range of motion was much improved to 110 degrees of 
abduction.  Even when painful motion and the factors in 
38 C.F.R. § § 4.40 and 4.45 are considered, the veteran does 
not have the equivalent of limitation of motion of the arm to 
25 degrees from the side.  Regarding such factors, it is true 
that the veteran stated in his October 1995 Substantive 
Appeal that he could not depend on his left shoulder and that 
it gave out on him.  However, in the same statement, the 
veteran indicated that he had reduced pain since his April 
1994 operation of his left shoulder.  He did not indicate at 
his July 1995 VA examination that he had greater limitation 
of motion of his left shoulder due to pain.  Thus, even when 
painful motion and the factors in 38 C.F.R. § § 4.40 and 4.45 
are considered, the veteran does not have the equivalent of 
limitation of motion of the arm to 25 degrees from the side 
and is not entitled to an increased rating to 30 percent 
under Diagnostic Code 5201 for the period preceding August 9, 
1997.  

The evidence for the period beginning August 9, 1997, does 
not show that the veteran has a fibrous union of the humerus 
in order to receive a 40 percent rating under Diagnostic Code 
5202.  The examiner at the July 1995 VA examination noted 
that the x-ray of the left shoulder showed hemiarthroplasty 
which appeared to be stable.  Other findings from the VA 
examination do not show a fibrous union of the humerus.  
Accordingly, the veteran is not entitled to a 40 percent 
rating under Diagnostic Code 5202 for the period preceding 
August 9, 1997.  

Although the veteran contends that he should be given an 
additional 10 percent rating for his scar from his shoulder 
operation, the evidence does not show that the veteran's scar 
is poorly nourished with repeated ulceration or that it is 
tender and painful on objective demonstration.  The examiner 
at the veteran's July 1995 VA examination described the 
veteran's surgical shoulder scar as well healed.  
Accordingly, the veteran is not entitled to an additional 10 
percent rating pursuant to either Diagnostic Code 7803 or 
7804.  

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained a special VA examination to determine whether the 
veteran's left shoulder disability had increased in severity 
enough to warrant an increased rating.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the preponderance of the evidence is 
against the veteran's claim.


Entitlement to an increased rating for residuals of a left 
shoulder dislocation with degenerative joint disease from 30 
percent, for the period beginning 
August 9, 1997.

The veteran's claim for an increased rating is well grounded, 
meaning plausible.  The evidence has been properly developed 
and there is no further VA duty to assist the veteran with 
his claim. 38 U.S.C.A. § 5107(a) (West 1991).

As explained below, following a review of all the evidence of 
record, the veteran's service-connected left shoulder 
disability does not warrant assignment of greater than a 30 
percent rating for the period beginning August 9, 1997.

As the veteran underwent a shoulder replacement in April 
1994, his disability is to be rated under Diagnostic Code 
5051.  The evidence for the period beginning August 9, 1997, 
does not show that the veteran has chronic residuals 
consisting of severe painful motion or weakness in the left 
shoulder which would warrant a 50 percent rating.  At the 
veteran's VA examination on August 9, 1997, the examiner 
commented that pain could significantly limit the veteran's 
functional ability during flare-ups.  The examiner also 
commented that the left shoulder already exhibited weakened 
movement.  However, upon examination, the examiner commented 
that there was "some discomfort" to palpation over the 
shoulder region, and that the veteran was "somewhat pain 
limited" about the shoulder girdle region.  As such findings 
do not rise to the level of severe painful motion or severe 
weakness in the left shoulder, the veteran is not entitled to 
a 50 percent rating under Diagnostic Code 5051.  

Based on the above discussion, the evidence shows that there 
is an intermediate degree of residual weakness, pain, and 
limitation of motion for the period beginning August 9, 1997.  
Accordingly, pursuant to Diagnostic Code 5051, the veteran's 
disability should be rated by analogy to Diagnostic Codes 
5200 and 5203.  Diagnostic Code 5203 does not allow for a 
higher rating than 20 percent.  

Under Diagnostic Code 5200, the veteran is entitled to a 40 
percent rating when there is unfavorable ankylosis of 
scapulohumeral articulation, and abduction is limited to 25 
degrees from the side for the minor shoulder.  The evidence 
for the period beginning August 9, 1997, shows that with 
painful motion and the factors in 38 C.F.R. § § 4.40 and 4.45 
considered, the veteran has the equivalent of abduction 
limited to 25 degrees from the side.  The August 1997 VA 
examination indicated active abduction of the left arm to 45 
degrees, but the examiner opined that pain could 
significantly limit the veteran's functional ability during 
flare-ups when the left shoulder was used repeatedly over a 
period of time.  

However, the evidence simply does not show that there is 
unfavorable ankylosis of scapulohumeral articulation.  The 
evidence does not even show that there is favorable ankylosis 
of scapulohumeral articulation.  Thus, even when the factors 
in 38 C.F.R. § 4.40 and 4.45 are considered, the veteran does 
not have unfavorable ankylosis of scapulohumeral articulation 
or its equivalent.  Accordingly, the veteran is not entitled 
to a 40 percent rating under Diagnostic Code 5200.  

The evidence for the period beginning August 9, 1997, does 
not show that the veteran has a fibrous union of the humerus 
in order to receive a 40 percent rating under Diagnostic Code 
5202.  No x-ray was taken at the veteran's August 1997 VA 
examination (the examiner noted that the veteran failed to 
report for an x-ray of the left shoulder).  Also, as noted in 
the above discussion for an increased rating for the period 
preceding August 9, 1997, x-rays in that time period did not 
show a fibrous union of the of the humerus.  

Diagnostic Code 5201 does not allow for higher than a 30 
percent rating.  

Although the veteran contends that he should be given an 
additional 10 percent rating for his scar from his shoulder 
operation, the evidence does not show that the veteran's scar 
is poorly nourished with repeated ulceration or that it is 
tender and painful on objective demonstration.  The examiner 
at the veteran's August 1997 VA examination described the 
veteran's surgical shoulder scar as well healed.  
Accordingly, the veteran is not entitled to an additional 10 
percent rating pursuant to either Diagnostic Code 7803 or 
Diagnostic Code 7804.  

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained a special VA examination to determine whether the 
veteran's left shoulder disability had increased in severity 
enough to warrant an increased rating.  The Board did not 
base its decision solely on a single VA examination as one of 
the major factors for consideration in this case.  The record 
is complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the preponderance of the evidence is 
against the veteran's claim.


ORDER

Entitlement to an increased rating for the postoperative 
residuals of a left shoulder dislocation with degenerative 
joint disease from 20 percent for the period preceding August 
9, 1997, is denied.

Entitlement to an increased rating for the postoperative 
residuals of a left shoulder dislocation with degenerative 
joint disease from 30 percent for the period beginning August 
9, 1997, is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







